IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :               No. 2636 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 109 DB 2019
                                :
           v.                   :               Attorney Registration No. 206668
                                :
ERIKA ROXANNE GROVES,           :               (Lawrence County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM
       AND NOW, this 23rd day of August, 2019, upon consideration of the

Recommendation of the Disciplinary Board, Erika Roxanne Groves is placed on

temporary suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). She

shall comply with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.